         Case 1:20-cv-00799-KG-LF Document 12 Filed 02/17/21 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


ERNESTO J. BENAVIDEZ,

               Plaintiff,

vs.                                                            No. CV 20-00799 KG/LF

XI JINPING,
PRESIDENT OF CHINA,

               Defendant.


                                            JUDGMENT

       THIS MATTER having come before the Court on the Prisoner’s Civil Rights Complaint

filed by Plaintiff Ernesto J. Benavidez (Doc. 1), and the Court having entered its Memorandum

Opinion and Order dismissing this case under Fed. R. Civ. P. 41(b) for failure to comply with

Court orders and failure to prosecute under Fed. R. Civ. P. 12(b)(2) for lack of personal

jurisdiction, or under Fed. R. Civ. P. 12(b)(6) for failure to state a claim,

       IT IS ORDERED that Judgment is entered and the Prisoner’s Civil Rights Complaint

filed by Plaintiff Ernesto J. Benavidez (Doc. 1) is DISMISSED.



                                                       ____________________________________
                                                       UNITED STATES DISTRICT JUDGE
